By the Court,

Savage, Ch. J.
The judge stated the law correctly to the jury: that the defendants, as warehousemen or store keepers, were not liable, if they had used all the care and diligence respecting the salt in question which prudent men exercise in relation to their own property. That if they had been guilty of negligence, it must have consisted either, 1. In a want of care and prudence in not raising their wharf and store higher; or 2. In omitting to put the salt into the storehouse; or. 3. In omitting to secure the salt after the storm commenced. On all these points the testimony was entirely in favor of the defendants. 1. Their store and wharf was as high as any other, and the water had never before risen so high as upon the occasion of this loss; 2. Had the salt been in the store house the damage would have been *62about the same ; and 3. The rise was so sudden that it .did not appear that the salt could have been saved. On these points the plaintiff produced no evidence. The verdict is against evidence, and being also against the charge of the judge ¡t must be set aside, with costs to abide the event. 1 Johns. C. 279. There was no question upon the evidence, the verdict is therefore contrary to law.